UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
DAWUD AMEEN HUSAIN, )
Plaintiff, §
v. § No. 4:l8-CV-1008-SNLJ
STATE OF MISSOURI, et al., §
Defendants. §
MEM()RANDUM AND ORDER

 

This matter is before the Court on two Separate motions of plaintiff Dawud Ameen
Husain for leave to commence this civil action Without prepayment of the required filing fee.
HaVing reviewed the motions and the financial information submitted in support, the Court Will
grant the motions to the extent plaintiff seeks leave to commence this action Without prepayment
of the filing fee. To the extent the motions seek any other form of relief, they Will be denied. In
addition, the Court Will assess an initial partial filing fee of $17.60, and Will dismiss this case
without prejudice because it fails to state a claim upon Whieh relief may be granted and is
frivolous. See 28 U.S.C. l9lS(e)(2)(B).

28 U.S.C. § 1915(b)(1)

Pursuant to 28 U.S.C. § 19l 5(b)(l), a prisoner bringing a civil action in forma pauperis is
required to pay the full amount of the filing fee. If the prisoner has insufficient hinds in his or
her prison account to pay the entire fee, the Court must assess and, When funds exist, collect an
initial partial filing fee of 20 percent of the greater of (l) the average monthly deposits in the
prisoner’S account, or (2) the average monthly balance in the prisoner’s account for the prior six-
month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

 

account. 28 U.S.C. § l9lS(b)(2). The agency having custody of the prisoner will forward these
monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds
$lO, until the filing fee is fully paid. Ia’.

Plaintiff has submitted an inmate account activity statement from the St. Louis County
Justice Center. The statement is for a time period of less than one month, and shows an initial
intake credit of $88.00. The Court will assess an initial partial filing fee of $l7.60, which is
twenty percent of plaintiffs average deposit. If plaintiff is unable to pay the initial partial filing
fee, he must submit a copy of his current prison account statement in support of his claim.

Legal Standard on Initial Review

Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court may dismiss a complaint filed in forma
pauperis if the action is frivolous, malicious, or fails to state a claim upon which relief can be
granted. To state a claim under 42 U.S.C. § 1983, a plaintiff must demonstrate a plausible claim
for relief, which is more than a “mere possibility of misconduct.” Ashcro# v. Iqbal, 556 U.S.
662, 679 (20()9). “A claim has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Ia'. at 678. Determining whether a complaint states a plausible claim for relief is a
context-specific task that requires the reviewing court to draw upon judicial experience and
common sense. Id. at 679. The court must “accept as true the facts alleged, but not legal
conclusions or threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements.” Barton v. Tabor, 820 F.3d 958, 964 (8th Cir. 20l6).

When reviewing a pro se complaint under § l9lS(e)(2), the Court must give it the benefit
of a liberal construction Haines v. Kerner, 404 U.S. 519, 520 (l972). A “liberal construction”
means that if the essence of an allegation is discernible, the district court should construe the

plaintiffs complaint in a Way that permits his or her claim to be considered within the proper

 

legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015). However, even pro se
complaints are required to allege facts which, if true, state a claim for relief as a matter of law.
Martz'n v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir. 1980). See also Stone v. Harry, 364 F.3d
912, 9l4-l5 (8th Cir. 2004) (stating that federal courts are not required to “assume facts that are
not alleged, just because an additional factual allegation would have formed a stronger
complaint”).
The Complaint

Plaintiff is an inmate at the St. Louis County Justice Center, and is a frequent pro se and
in forma pauperis litigator in this Court.l Plaintiff states that on December l8, 2015, he was
“pretextually stopped [in his vehicle] while traveling peaceably in his private capacity by Peace
Officer John Laumier and two assistants to be named, who all Were given two notices, warning
them not to trespass against my rights.”2 He claims the officers caused the “invasion of the right
to privacy, and the deprivation of his inalienable rights, secured by the Constitution and the laws
of the United States, plaintiff has been suffering false arrest, false imprisonment, malicious
prosecution, and other persecution from custodial corporation of plaintiffs body.”

Plaintiff attaches as Exhibits A and B to his amended complaint the “No Trespassing”

notices he gave the police. Exhibit A states, in relevant part:

 

1 Plaintiff has filed two other civil rights lawsuits arising out of the facts of this case, and a third
arising out of a court hearing in his criminal case. See Husaz`n v. Unknown Drews, No. 4:18-CV-
l235-CDP (E.D. Mo. filed Jul. 24, 2018); Husain v. Smiz‘h, 4:18-CV-l l l6-JCH (E.D. Mo. filed
Jul. lO, 2018); and Husain v. Laumier, No. 4:18-CV-l l lS-JCH (E.D. Mo. filed Jul. lO, 2018).
All three have been dismissed as frivolous under 28 U.S.C. § 1915 (e)(2)(B).

2 Review of Missouri Case.net, the State of Missouri’s online docketing system, shows that
plaintiff was convicted of unlawful possession of a firearm on May l, 2018, and on July 24, 2018
was sentenced to seven years’ imprisonment See State v. Dawua' Ameen Husaz'n, No. l7SL-
CR03 102-01 (2lst Jud. Cir. 2018). ln addition, plaintiff is a defendant in a pending criminal
action, where he is charged with unlawful possession of a firearm. See State v. Dawud Arneen
Husain, No. l7SL-CRlO246-01 (2lst Jud. Cir. 2017).

_3_

 

LEGAL NOTICE
N() TRESPASSING

wARivING

You are hereby advised of the following federal criminal law
“If two or more persons conspire to injure, oppress, threaten, or intimidate any

citizen in the free exercise or enjoyment of any right or privilege secured by him

by the Constitution or the Lavvs of the United States, or because of his having to
exercised [sic] the same; or if two or more persons go in disguise on the highway,
or on the premises of another, With the intent to prevent or hinder his free exercise

or enjoyment of any right or privilege so secured-They shall be fined not more

than $l0,000 or imprisoned not more than ten years or both; and if death results,

they shall be subject [to] imprisonment for any term of years or for life.”

LAND USE FEE $5,000 PER PERSON
PER DAY, OR ANY PART THEREOF

Exhibit B states in relevant part:

No Trespassing
Ultra Vires Declaration

Please take notice and be advised, that this contact is unconsented, undesired,
unwarranted an objectionable

Please take notice and be advised, that at this moment you can either honor the
human rights of this Free Man, to freely travel on unencumbered, or you Peace
Officer, take it upon your own self to cause harm and injury.

Please take notice and be advised, that this Free Man, request that you properly
identify your self [sic] and that you summon your supervisor to verify your
identity and to verify your oath to the State constitution in which you perform you
duties, and the United States constitution

Please take notice and be advised, that every one is worthy of their hire, and
therefore you Peace Officer agree, that any and all detentions of the freedom to
freely travel on will result in your hiring this Free Man, at a cost of One Thousand
Dollars per minute, ($l,000.00/min.). (time starts only if detained)

Please take notice and be advised, that Title l8 U.S.C. Sec. 242, Title 42 U.S.C.
Sec. 1982, 1983, 1985, and 1986 are the laws that you Peace Officer, are
trespassing, thereby creating lawful tort.

 

See Am. Compl., Ex. A and B.

Plaintiff names forty-five individual defendants in this action, including police officers in
Bellefontaine Police Department, the North County Cooperative, judges in the l\/Iissouri state
courts, prosecuting attorneys in St. Louis County, and employees of the St. Louis County Justice
Center. Plaintiff alleges the police officers that arrested him “read and arbitrarily ignored the
notices [Exhi'bits A and B], thereby forcing me out of my vehicle, arresting me, searched and
seized me, my vehicle and my other papers and effects, causing me to be falsely arrested and
imprisoned and deprived of my life, liberty and pursuit of happiness.”

As causes of action, plaintiff alleges trespass, malicious prosecution, unlawful arrest,
violation of his equal protection rights, and violation of all the laws described on his “No
Trespassing” notices. For relief, plaintiff seeks immediate release from the St. Louis County
Justice Center, and unspecified monetary damages.

Discussion

Plaintiff’ s allegations against the forty-five defendants, spanning a twenty-page amended
complaint, can be divided into the following categories: (l) allegations regarding a pretextual
stop; (2) allegations against judges; (3) allegations against prosecutors; and (4) allegations
regarding the use of force in handcuffing plaintiff The Court will discuss each as follows:

(]) Pretextual Trafflc Stop

To the extent plaintiff can be understood to bring claims pursuant to 42 U.S.C. § 1983 to
remedy the deprivation of his Fourth Amendment rights, this action is subject to dismissal
Plaintiff claims he was pretextually stopped in his vehicle, ordered out of the vehicle, and

arrested and charged with a Class D felony possession of a firearm. Plaintiff alleges defendant

 

Police Officer John Laumier and two unnamed assistants made this pretextual stop despite being
given plaintiffs “No Trespassing” warnings

Pretextual traffic stops are a violation of the Fourth Amendment. See United States v.
Ela’ria'ge, 984 F.2d 943, 947-48 (8th Cir. 1993) (citation omitted). However, plaintiff offers no
facts to support his conclusion that the stop was pretextual. Pro se plaintiffs are required to
allege facts in support of their claims, and this Court Will not “assume facts that are not alleged,
just because an additional factual allegation would have formed a stronger complian .” Stone,
364 F.3d at 914-15. Plaintiffs statement that the stop was pretextual is nothing more than a
legal conclusion that is not entitled to the presumption of truth, see Iqbal, 556 U.S. at 678, and
the Court concludes that plaintiffs allegations fail to state a claim upon which relief may be
granted.

(2) Allegations Against Defendant Judges

Plaintiff s allegations against the Missouri judges involved in his criminal proceedings
must also be dismissed as frivolous Judges are “entitled to absolute immunity for all judicial
actions that are not ‘taken in a complete absence of all jurisdiction.”’ Penn v. United States, 335
F.3d 786, 789 (8th Cir. 2003) (quoting Mireles v. Waco, 502 U.S. 9, ll-l2 (1991)). Ajudge acts
in his judicial capacity When he exercises control over his courtroom. See Sheppara' v. Maxwell,
384 U.S. 333, 358 (1966) (“the courtroom and courthouse premises are subject to the control of
the court”). Plaintiff has alleged no specific facts against any of the judges, only conclusory
legal allegations As a result, plaintiffs allegations do not show that the defendant judges acted
outside of their jurisdiction, and these defendants is entitled to absolute immunity.

(3) Allegations Agaz'nst Defendam‘ Prosecutors

Similarly, plaintiffs allegations against the Missouri prosecutors involved in his criminal

proceedings will be dismissed as frivolous Prosecutors are absolutely immune from civil rights

 

actions. See Iml)ler v. Pachtman, 424 U.S. 409, 427 (1976). All plaintiffs claims against the
prosecutors are based upon their decisions to charge him with criminal conduct and pursue
criminal prosecution against him. Iml)ler v. Pachtman, 424 U.S. 409, 430-31 (1976) (holding
that prosecutors are absolutely immune from civil rights claims based on actions taken while
initiating and pursuing a criminal prosecution); see also Broa’nz'ckz' v. Cily of Omaha, 75 F.3d
1261, 1266 (8th Cir. 1996) (“Absolute immunity covers prosecutorial functions such as the
initiation and pursuit of a criminal prosecution, the presentation of the state’s case at trial, and
other conduct that is intimately associated with the judicial process). Because plaintiffs
prosecutors are immune from this suit, these defendants will be dismissed.

(4) Excessive Force Regardz'ng Use of Hana’cuffs

Finally, plaintiff alleges he was “physically, mentally, tortured and traumatized, by the
assault and battery of the transporters, correctional officers and their supervisors” when these
individuals handcuffed and leg cuffed plaintiff too tightly and strapped him to a wheeled chair.
He states, “the nurses ignored my cries of pain and deemed the cuffs Were adjusted to their
satisfaction.”

“The Fourth Amendment protects citizens from being seized through excessive force by
law enforcement officers.” Thompson v. Cily of Monl‘icello, Ark., 894 F.3d 993, 998 (8th Cir.
2008); see also Ana’rews v. Fuoss, 417 F.3d 813, 818 (8th Cir. 2005) (“The right to be free from
excessive force is included under the Fourth Amendment’s prohibition against unreasonable
seizures of the person”). Plaintiff s allegations that his handcuffs were excessively tight are
insufficient to support a finding of excessive force in violation of the Fourth Amendment. The
Eighth Circuit has rejected an excessive force claim where an officer “forcefully threw” the
plaintiff to the ground, pinned him down, and placed his weight into the plaintiffs back before

handcuffing him, even though the plaintiff suffering from diabetic shock and was only “passively

 

resistan .” Werz‘z'sh v. Krueger, 433 F.3d 1062, 1068 (8th Cir. 2006). See also Crumley v. Cily of
St. Paul, Minn., 324 F.3d 1003, 1008 (8th Cir. 2003) (finding no excessive force in securing
handcuffs so tightly they made plaintiffs hand bleed) (citing Rodriguez v. Farrell, 280 F.3d
1341, 1352 (11th Cir. 2000) (stating “[p]ainful handcuffing, without more, is not excessive force
in cases Where the resulting injuries are minimal.”); Nolz`n v. Isbell, 207 F.3d 1253, 1257-58
(llth Cir. 2000) (holding as a matter of law the amount of force used during an arrest to
handcuff a suspect was not excessive and would not defeat an officer’s qualified immunity where
the resulting injury was merely bruising). Because plaintiffs amended complaint is insufficient
to state a plausible claim of excessive force arising out of his handcuffing, the Court Will dismiss
these allegations under 28 U.S.C. § l9l5(e).

Accordingly,

IT IS HEREBY ORDERED that plaintiffs motions to proceed in forma pauperis are
GRANTED to the extent plaintiff seeks leave to bring this civil action without prepayment of
the filing fee, and DENIED in all other respects. [ECF Nos. 2 and 7]

IT IS FURTHER ORDERED that plaintiff must pay an initial filing fee of $17.60
within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance
payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his
prison registration number; (3) this case number; and (4) the statement that the remittance is for
an original proceeding

IT IS FURTHER ORDERED that this case is DISMISSED without prejudice,
pursuant to 28 U.S.C. § 1915(e)(2)(B), because it fails to state a claim upon which relief may be
granted and because it is frivolous.

IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

 

An Order of Dismissal will accompany this l\/lemorandum and Order.

Dated this 25th day of January, 2019.

%>n.,?~<-_/la.

s'rEP'HizN N. LIMBAUGH, JR.
UNITED sTATEs DISTRICT JUDGE

 

